Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17, 19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krejci, AT 265762, in view of Maeda, USP 9,670,958.
Regarding claims 12, 15 and 16, Krejci discloses a two-part ball bearing cage, comprising: two cage parts (4a, 4b) forming an even-numbered plurality of ball pockets (figure 2 shows a configuration which would include 8 pockets and balls if the fully assembly were shown and also see page 1 of the attached translation line numbered 36) for respectively receiving a corresponding number of balls (3) having a predefined ball diameter; each of said cage parts including a ring-shaped body (at 4a/4b/5) having webs (7) disposed thereon forming said ball pockets, said webs having a width and being distributed in a circumferential direction; and each two of said webs disposed adjacent one another in said circumferential direction being spaced apart by a distance in said circumferential direction corresponding approximately to a sum of twice the predefined ball diameter and said width of one of said webs in said circumferential direction (see Figure 3 which shows the same general configuration as that of the instant application where the pocket in one of the parts 4a/4b holds two balls (twice the ball diameter) and the width of the web along the center of the cage in the axial direction).
Krejci does not disclose that at least one of said cage parts has a conical outer surface in an axial direction, said conical outer surface being located exclusively on an outer circumferential surface of said at least one cage part [clm 12] with a cone angle between approximately 2° and approximately 20° [clm 15] or more specifically a range of 7-12 degrees [clm 16].
Maeda teaches that a rolling element cage can include a conical outer surface (at 26a, see figure 7) which is formed exclusively on an outer circumferential surface of the at least one cage part (the claim language is defining a conical outer surface and then stating that that surface is located exclusively on the outer circumferential surface, this does not exclude another conical surface on the inner surface of the cage, however see additional remarks below) and that the angle of the surface can be 10 degrees (see column 3, lines 43-61) for the purpose of providing a configuration of the cage that promotes flow of lubricant (see summary of the invention and column 4, lines 12-38).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Krejci and make the outer surface of the cage with a conical feature with the outer conical feature being exclusively on the outer circumference with an angle of 2-20 or 7-12 degrees, specifically 10 degrees, as taught by Maeda, for the purpose of providing a configuration of the cage that promotes flow of lubricant.
Regarding claim 13, Krejci and Krejci in view of Maeda which would add the taper to each cage part discloses that said cage parts are identical, and said webs are distributed uniformly in said circumferential direction (see figure 3 of Krejci, the pattern of web and pockets is the same in each half and is uniform around the assembly).
Regarding claim 14, Krejci and Maeda both disclose that at least one of said cage parts has a cylindrical outer surface (Krejci discloses that the webs 7 and 4a/4b define an outer surface that is cylindrical or flange 5 which also has a cylindrical outer surface, when adding the taper of Maeda the taper would extend from the cylindrical surface that defines the annular ring element of the cage along the surface of the webs, thus the resulting shape would have a flat cylindrical surface best shown in 18 of Maeda with a taper 26a next to it).
Regarding claim 17, Krejci discloses that at least one of said cage parts is formed at least in part of plastic material (see page 1 line numbered 14 of attached translation).
Regarding claim 19, Krejci discloses that said two cage parts are formed of an identical material or identical materials or at least in part or completely of different materials (claim 19 covers all material combinations and thus is not necessarily limiting to one particular configuration, Krejci discloses identical cage halves, these would be the same material).
Regarding claim 21, Krejci discloses that said cage parts are cut, additively manufactured, 3D-printed or injection molded (this is a product-by-process limitation that is not structurally limiting, see MPEP 2113, regardless of how the cage parts are made the resulting structural shape of Krejci would remain the same and anticipates the structure of the cage positively recited by the claim, even if later found to be structurally limiting in some form the claim covers all known common manufacturing methods of a cage and would not distinguish the apparatus from the prior art).
Regarding claim 22, Krejci discloses a single-row radial deep groove ball bearing, comprising the two-part ball bearing cage according to claim 12 (see Figure 1, note “deep groove” is not limited to any groove depth within the art, Krejci shows a grooved ball bearing meeting the requirements of the claim).
Regarding claim 23, Krejci discloses a ball bearing, comprising: a two-part ball bearing cage according to claim 12; an inner raceway (2, the raceway is in the ring); an outer raceway (1, the raceway is in the ring); and a multiplicity of balls (3) with a predetermined ball diameter, said multiplicity of balls corresponding to said even-numbered plurality ball pockets formed by said two-part ball bearing cage, and each of said balls being received in a respective one of said ball pockets (see Figures 2 and 3).
Regarding claim 24, Krejci is silent with regards to specific sizes of the ball and thus does not disclose that said predetermined ball diameter is less than 5 mm.
It would have been an obvious matter of design choice to scale the bearing and include a ball diameter less than 5mm, since such a modification would have involved a mere change in the size of the bearing.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 25, the recitation of the dental instrument or dental turbine is a recitation of intended use, no inventive features of the instrument or turbine itself are disclosed, and thus the preamble is not limiting the invention and the bearing of Krejci can be used in any known device that uses a bearing, see MPEP 2111.02 II.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krejci, AT 265762, in view of Maeda, USP 9,670,958, as applied to claim 12, and further in view of Sawano, JP 2009/115128.
While disclosing plastic Krejci does not disclose a specific type of plastic and thus does not disclose that said plastic material is polyether ether ketone, polyether ketone, polyphenylene sulfide, polyamidimide, polyimide, phenol resin or cotton-fabric-reinforced phenol resin.
Sawano teaches that plastic used to make a bearing cage can include polyhenylene sulfide, polyamide-imide, polyimide and polyether ether ketone (see paragraph 0003 of prior translation) so that the bearing cage in function in temperatures exceeding 120 degrees C (see paragraph 0003).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Krejci and make the cage out of any previously known plastic including the specific plastics taught by Sawano, for the purpose of making the cage out of a material that can function at higher temperatures.  In addition such a modification is within the level of ordinary skill in the art since it has been held that selection of a known material on the basis of its suitability for the intended use is an obvious matter of design choice.  In re Leshin, 125 USPQ 416.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krejci, AT 265762, in view of Maeda, USP 9,670,958, as applied to claim 12, and further in view of Parks, USP 3,285,099.
Krejci discloses that said cage parts each have an outer circumference and an inner circumference (radially inner and radially outer surfaces that make the ring shape), and each two of said adjacent webs are spaced apart.  However Krejci does not disclose that a distance on said outer circumference between the adjacent webs is greater than a distance on said inner circumference [in other words the length of the pocket on the outer circumferential side is larger than the length of the pocket on the inner circumferential side].
Parks teaches that adjacent walls (14, see figure 2) that make the pockets can be inclined so that the opening on the inner circumferential side of the ring is smaller than on the outer circumferential side opening for the purpose of providing a point contact configuration that reduces frictional torque (see column 1, line 61-column 2, line 10 and column 3, lines 64-73).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Krejci and shape the pocket walls so that a distance on said outer circumference between the adjacent webs is greater than a distance on said inner circumference, as taught by Parks, for the purpose of providing a point contact configuration that reduces frictional torque.
Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that none of the prior art show the added claim limitation to claim 12.  However prior to addressing the argument the broadest reasonable interpretation of the claim will be explained.  The claim states in line 8 that cage parts has “a conical outer surface” and then in line 9 and 10 that “said conical outer surface being located exclusively on an outer circumferential surface” of the cage.  What this is saying is that the outer conical surface itself must only be on the outer circumferential surface of the cage or in other words the surface can’t wrap around to the axial ends or side walls of the rolling element pockets.  This recitation does not exclude another conical surface independent from the conical outer surface from being anywhere else in the device.
	Turning the argument directed toward Maeda that begins on page 3 of the remarks Applicant is arguing that Maeda includes “both a conical inner circumferential surface as well as a conical outer circumferential surface” however as noted above the claim would not necessarily exclude the use of other conical surfaces elsewhere.  However, the rejection above is only relying on the teaching of an outer conical surface and thus the combination presented above would only have a conical outer surface on the outer circumferential surface of the cage part to promote lubricant flow.  Even if Applicant is later deemed correct and both surfaces from Maeda would have to be included this would still meet the limitation of the claim as explained above since the conical outer surface would only be on the circumferential outer surface with the conical inner surface only being on the circumferential inner surface.
	Applicant further expands the argument on the top of page 4 by stating that if only one conical surface of Maeda is used then the cage would solely discharge lubricant, however the argument assumes that the lubricant would be continuously discharged out of the bearing which is not the case.  If the conical surface is only applied to the outer surface it would still promote a flow of lubricant along the conical surface, however at the end of the conical surface the lubricant would fall of the cage and could then be recirculated, the conical surface is merely providing a surface that allows for a formation of a flow of lubricant in the bearing.  If lubricant is continuously directed down the conical surface to the end of the bearing cage, or even up the conical surface, the fluid moving along the conical surface would discharge at the end of the cage and would then be pushed by any fluid coming thereafter causing a circulation of the fluid through the bearing. 
	It is believed that the intent by Applicant is to limit the claim to a cage that only has one conical surface that is formed exclusively on the outer circumferential surface, however as noted above this would not overcome the combination presented above since only one conical surface on the outer surface of the cage is being taught by Maeda.  However, Applicant’s attention is drawn to newly cited document US PGPub 2011/0299805 which shows a number of alternative shapes to a cage, Figures 8b and 8c only including a single conical surface (one embodiment showing it on the inner surface and the other on the outer surface) and figure 8d where double conical surfaces are shown.  The reference demonstrates prior to the filing by Applicant that single conical surfaces would have been know alternate shapes/features for a bearing cage. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656